 GLOBE DISCOUNT CITY21Walgreen Louisiana Co., Inc.,d/b/a Globe DiscountCityandRetail Clerks International Association,Local 1691,AFL-CIO. Case 15-CA-5395January 3, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINSAND PENELLOUpon a charge filed on August 20, 1974, by RetailClerksInternationalAssociation,Local1691,AFL-CIO,herein calledthe Union, and duly servedonWalgreen Louisiana Co., Inc., d/b/a GlobeDiscount City, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 15,issued a complaint on September 5, 1974, againstRespondent, alleging that Respondent had engagedinand was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational LaborRelationsAct, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 18, 1974,following a Board election in Case 15-RC-5207 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about June 10, 1974, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On September 16, 1974, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint and raising twoaffirmative defenses.On September 19, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 4,1974, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a responseto Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerto the complaint and response to theNotice To Show Cause the Respondent, in effect,attacks the validity of the Union's majority statusand certification because the unit determined wasinappropriate and because of the failure to set asidethe election on Respondent's objections. Respondentnow requests a hearing. The General Counselcontends that the Respondentis raisingissues whichwere or could have been raised in the representationproceeding and is precluded from relitigating themherein.We agree with the General Counsel.Our review of the record herein shows that, after ahearing, the Regional Director on September 19,1973, issued a Decision and Direction of Electionfinding,contrary to the Respondent, that theRespondent and its twolicensees(Zale and Meldis-co) were joint employers and directing an election ina unit of employees excluding those of Meldiscowhom the Respondent would have included. TheRespondent filed a timely request for review reiterat-ing itsjoint employer and unit contentions. OnOctober 11, 1973, the Board granted the request forreview because it raised substantial issues warrantingreview and stayed the election pending a Boarddecision. Thereafter on October 31, 1973, the Boardgranted the Union's motion to order the election andimpound ballots and permitted the Meldisco employ-ees to vote subject to challenge. On November 29,1973, the election was held and ballots impounded;theRespondent filed timely objections to theelection.On February 22, 1974, the Board issued a DecisiononReview in which it affirmed the RegionalDirector's joint employer finding, determined that aunit including the Meldisco employees was appropri-ate,and directed that the impounded ballots beopened and counted, including the Meldisco employ-ees' ballots. The tally of ballots showed that 61 voteswere cast for, and 37against,the Union with 10ballotschallenged.The Regional Director theninvestigated theRespondent's objectionswhichalleged, in substance, that (1) the Union threatenedemployees, (2) the Union improperly promised awaiver of initiationfees,and (3) the Board agentfailed to maintain the security of the ballots andpolling place. The Regional Director, on April 18,1Official notice is taken of the record in the representation proceeding,1968),Golden Age Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d 26Case 15-RC-5207,as the term "record"isdefined in Secs. 102.68 and(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1957);102.69(f) of the Board'sRules and Regulations,Series 8,as amended.SeeFollett Corp.,164 NLRB 378 (1967), enfd 397 F.2d 91 (C.A. 7, 1968); Sec.LTV Electrosystems, Inc.,166 NLRB 938 (1967),enfd.388 F.2d 683 (C.A. 4,9(d) of the NLRA.216 NLRB No. 6 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD1974, issued a Supplemental Decision and Certifica-tion of Representative in which he found that (1) noevidence was submitted by Respondent as to allegedunion threats during the campaign or the election, (2)the evidence failed to establish that the Union madeimproper promises to waive initiation fees, and (3)the evidence did not sustain the allegation that theBoard agent failed to maintain the security of theballots and polling place. Accordingly, the RegionalDirector found that the objections raised no substan-tialor materialissues,overruled the objections, andcertified the Union.Thereafter, the Respondent filed a Request forReview of the Regional Director's SupplementalDecision and Certification of Representative inwhich it again raised its objection as to the promisedwaiver of initiation fees. The Board on June 3, 1974,denied the Respondent's request for review as raisingno substantialissueswarranting review.It thus appears that the Respondent is attemptingto raise hereinissueswhich were raised and resolvedin the underlying representation case. With respect tothe request for a hearing on the representation caseissues,which request is raised for the first time in theresponse,we note that it is well established thatparties do not have an absolute right to a hearing.2Absent the presentation by Respondent ofa primafacieshowing of substantial issues warranting ahearing-a showing not made herein-it is clear ahearing is not required. Accordingly, the Respon-dent's request for a hearing is denied.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a subsidiary of Walgreen Company,Inc.,an Illinois corporation operating retail drugstores,discount stores, and restaurant type opera-tions in various States of the United States, isengaged in the retail sale of discount drugs andrelated items at its Baton Rouge, Louisiana, facility,located at 5905 Florida Boulevard, the only facilityinvolved herein. During the past 12 months, Respon-dent received in excess of $500,000 from the retailsale to its customers of the above-named productsand during the same period, Respondent received inexcess of$50,000 of the above-named products fromitssuppliers located at points directly outside theState of Louisiana.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDRetailClerksInternationalAssociation,Local1691,AFL-CIO, is a labororganizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and all regular part-timesellingand nonselling retail store employees of theEmployer atits retailoperation known as GlobeShopping City at 5905 Florida Boulevard, BatonRouge, Louisiana, including employees of thelicensedepartmentsoperatingunder licenseagreementswith Zale-Service Louisiana, Inc., andMeldisco, Division of Melville Shoe Corporation;excluding employees of Uniroyal MerchandisingCompany, Inc.; employees of Baton RougeDiscount, Inc., d/b/a Hinky Dinky; pharmacistsand pharmacistinterns; the Globe Store manager,hardlinemanager,softlinemanager, inventory2Richmond Divisionof Pak-Well,206 NLRB 260 (1972);Big ThreeIndustries,Inc,FormerlyBig Three Industrial Gas & EquipmentCo., 214NLRBNo104(1974).3 SeePittsburgh Plate GlassCo. v N.L.R.B.,313 U.S. 146, 162(1941);Rules and Regulations of the Board,Secs. 102.67(1) and 102.69(c). GLOBEDISCOUNT CITYcontrolmanager, office manager, drug depart-ment manager,appliance department manager,Sun Room manager, camera department manag-er,and management trainees; the Zale-ServiceLouisiana, Inc., storemanager; seasonal andtemporary employees, office clerical employees,store detectives and guards, and supervisors asdefined in the Act.2.The certificationOn November 29, 1973, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegionalDirector for Region 15, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit on April18,1974,and the Union continues to be suchexclusive representativewithin themeaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 10, 1974, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing onor about June 10, 1974, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceJune 10, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDY23Having found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc., 136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Walgreen Louisiana Co., Inc., d/b/a GlobeDiscount City, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Retail Clerks International Association, Local1691, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All full-time and all regular part-time sellingand nonselling retail store employees of the Employ-er at its retail operation known as Globe ShoppingCity at 5905 Florida Boulevard, Baton Rouge,Louisiana, including employees of the license depart-ments operating under license agreements with Zale-Service Louisiana, Inc., and Meldisco, Division ofMelville Shoe Corporation; excluding employees ofUniroyal Merchandising Company, Inc.; employeesof Baton Rouge Discount, Inc., d/b/a Hinky Dinky;pharmacists and pharmacist interns; the Globe Storemanager, hard line manager, soft line manager,inventory controlmanager, office manager, drugdepartment manager, appliance department manag-er, Sun Room manager, camera department manag-er,andmanagement trainees; the Zale-ServiceLouisiana, Inc., store manager; seasonal and tempo-raryemployees,officeclericalemployees, storedetectives and guards, and supervisors as defined intheAct,constitutea unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since April 18, 1974, the above-named labor 24DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 10, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees inthe exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Walgreen Louisiana Co., Inc., d/b/a Globe DiscountCity, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Retail Clerks Inter-national Association, Local 1691, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and all regular part-timesellingand nonselling retail store employees of theEmployer at its retail operation known as GlobeShopping City at 5905 Florida Boulevard, BatonRouge, Louisiana, including employees of thelicensedepartmentsoperatingunder licenseagreementswith Zale-Service Louisiana, Inc., andMeldisco, Division of Melville Shoe Corporation;excluding employees of Uniroyal MerchandisingCompany, Inc.; employees of Baton RougeDiscount, Inc., d/b/a Hinky Dinky; pharmacistsand pharmacist interns; the Globe Store manager,hard line manager,soft line manager, inventorycontrolmanager,officemanager,drug depart-mentmanager,appliance departmentmanager,Sun Room manager, camera department manag-er,and managementtrainees;the Zale-ServiceLouisiana, Inc., storemanager;seasonal andtemporary employees, office clerical employees,store detectives and guards, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Baton Rouge, Louisiana, operationcopies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by theRegional Director for Region 15, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargaincollectivelyconcerning rates of pay,wages, hours,and otherterms and conditions of employment with RetailClerks InternationalAssociation,Local 1691,AFL-CIO,as the exclusive representative of theemployees in the bargaining unit described below.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unit GLOBE DISCOUNT CITYdescribed below,with respect to rates of pay,wages,hours,and other terms and conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All full-time and all regular part-timeselling and nonselling retail store employeesof the Employer at its retail operationknown as Globe Shopping City at 5905Florida Boulevard,Baton Rouge,Louisiana,including employees of the license depart-ments operating under license agreementswith Zale-Service Louisiana,Inc., and Mel-disco,Division of Melville Shoe Corpora-tion;excluding employees of Uniroyal Mer-chandisingCompany, Inc.; employees of25Baton Rouge Discount,Inc., d/b/a HinkyDinky; pharmacists and pharmacist interns;theGlobe Store manager,hard line manag-er,soft linemanager,inventory controlmanager,officemanager, drug departmentmanager,appliance department manager,Sun Room manager,camera departmentmanager,and management trainees; theZale-Service Louisiana, Inc., store manager;seasonal and temporary employees, officeclericalemployees,storedetectivesandguards,and supervisors as defined in theAct.WALGREEN LOUISIANACO., INC.,D/B/A GLOBEDISCOUNT CITY